DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of October 8, 2022, in response to the Office Action of May 10, 2022, are acknowledged.

Response to Arguments
	Applicant argues that the claimed formulation provides unexpected results.  Further, Applicant argues that it is not obvious to use oleyl alcohol in view of the cited prior art.  The examiner has considered unexpected results in their entirety.  The examiner responds below.
	Ubaidulla teaches a skin penetration enhancer (par. 22, e.g.).  Additionally, Ubaidulla cites Vacca as teaching dermal penetration enhancers of which oleyl alcohol is particularly preferred.  As such, the examiner believes that a POSA would have selected oleyl alcohol for use in the composition taught by Ubaidulla.  However, even if this is not the case, olely alcohol would appear to be a dermal penetration enhancer as a functional equivalent to other dermal penetration enhancers.  Applicant alleges unexpected results to show that oleyl alcohol is not merely a functional equivalent.  
Applicant’s bases for alleging unexpected results are: 1) a lack of irritation compared to placebo; and 2) excellent retention compared with low retention.
	The examiner notes that unexpected results means unexpectedly superior as compared to the closest prior art.  Comparing a formulation or method to a control will not necessarily provide a proper showing.  In this case, Ubaidulla explicitly teaches formulations to be non-irritating.  As such, showing a lack of irritation will not provide an unexpected benefit as compared to the closest prior art.  
	With respect to excellent retention, Ubaidulla teaches using a penetration enhancer in a concentration of up to 15%. See par. 22.  It is not clear that oleyl alcohol functions unexpectedly superiorly to other dermal penetration enhancers.  Ubaidulla claims a number of penetration enhances in prior art claims 39 and 40, e.g.  Ubaidulla also cites Vacca, which teaches oleyl as particularly preferred.  Even if oleyl alcohol is not preferred by Ubaidulla, which the examiner acknowledges, it is not clear that those penetration enhances taught are not functional equivalents.  If oleyl alcohol is shown to be unexpectedly advantageous compared to those taught by Ubaidulla, such showing would obviate the rejection of record.  Presently, it appears that the unexpected results merely show that retention is better when a penetration enhancer is used.  
	As such, a prima facie showing is established.  Unexpected results as compared to the closest prior art have not been shown.
	Applicant did not address the double patenting rejection over U.S. Pat. No. 9,877,974.  As such, this rejection is maintained. 
The DP rejection over the ‘907 patent is withdrawn. 

Status of the Claims
	Claims 36 and 38-50 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 36 and 38-50 are rejected under 35 U.S.C. 103 as being unpatentable over Ubaidulla et al., (US2012/0214776).
Ubaidulla teaches a topical spray administered steroid that is propellant free, and/or non-foaming (abstract).  They are non-occlusive to the skin when applied by spraying (par. 61).  They are also propylene-glycol free (par. 61). The spray can be used to treat psoriatic plaques. See par. 2.  Further, betamethasone is of particular value when used in short courses of treatment for psoriasis. See par. 5.  Example 16 studied toxicity over a period over 28 days. See par. 260.  The examiner interprets this to include treatment for at least less than one month.  They do not cause significant skin irritation when applied (par. 62).  Betamethasone can be the steroid (par. 68).  Water can comprise 76.3% as shown in an example of a betamethasone spray formulation (par. 124).  Non-ionic emulsifying agents that can be used include oleyl alcohol as 1 of 6 specifically recited (par. 82).  Emollients include stearyl alcohol and lauryl alcohol (par. 75).  Cetyl and stearyl alcohol are taught (par. 82).  Betamethasone dipropionate is used in a concentration of 0.064 percent (par. 124).  The surfactant can be cationic, anionic, zwitterionic, amphoteric, or any combination thereof (prior art claim 42).  Further, polymeric excipients include PEG, carbomer, methacrylate polymer, PVP, and others claimed in instant claim 11 (par. 77).  Preservatives and antioxidants can be used (par.’s 90 and 91).  
Ubaidulla requires a skin penetration enhancing agent.  Ubaidulla cites Vacca as teaching dermal penetration enhancers (par. 10).  Among those particularly preferred dermal penetration enhancers cited therein is oleyl alcohol and lauryl alcohol.  Thus, Ubaidulla clearly understood that these agents are “particularly preferred” penetration enhancers (par. 132). Ubaidulla references US Pat. Pub. No. 2009/0098069 as comprising an active agent and one or more dermal penetration enhancers. See par. 10.  The referenced publication explains that a particularly preferred penetration enhancer includes lauryl alcohol and oleyl alcohol. See par. 132.  Ubaidulla specifically requires a skin penetration enhancer (par. 22, e.g.).  Thus, a person of ordinary skill in the art would use oleyl alcohol because Ubaidulla requires a skin penetration enhancer and oleyl alcohol is particularly preferred.  Absent evidence to the contrary, dermal penetration enhancers are considered functional equivalents.  Oleyl alcohol would therefore be obvious to substitute with a penetration enhancer taught by Ubaidulla with a reasonable and predictable expectation of success.
	As such, it appears that compositions for a same use comprising substantially all of the claimed structural components and/or functional equivalents are taught by the prior art.  Additionally, a spray composition is known to be substantially non-occlusive.  Ubaidulla teaches a not forming an occlusive film. See par. 107.  
While the concentrations claimed are not identically taught by the prior art, they do appear to overlap.  However, even if they did not, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  With regard to claim 39, the weight ratio “between” said oil phase and said aqueous phase is interpreted to include about 1:4 to 4:1.  The term between is not a ratio of oil to water, but rather a ratio of one to the other.  This is a substantially broad limitation that is optimizable through nothing more than routine experimentation.  Further, a plasma concentration and effect of a drug (including a level of HPA axis suppression) is a product of a dosage administered.  There is no reasons that a POSA could not arrive and optimized such parameters through routine experimentation in view of Ubaidulla.
Applicant has claimed a known solvent and known emulsifier (par.'s 88 and 92).  Ubaidulla teaches incorporating solvents and emulsifiers with in compositions.  Ubaidulla teaches ceteth-20 and steareth 20 (par. 156).  While Applicant could show a criticality associated with the use of any particular solvent or emulsifier as compared to the closest prior art as unexpected results in a declaration, no such showing has been made.  As such, using one solvent or emulsifier over another is considered a substitution of one equivalent for another to obtain predictable results. See M.P.E.P. § 2144.06.
The burden is on Applicant to show that the impurity enol aldehyde is part of the compositions taught by the prior art when stored for approximately 12 months at 2-8 ºC, e.g.  Additionally, the instant compositions are taught as-is.  In other words, if an impurity forms after a certain period of time, the instant claims are product claims and if the impurity is not present when the compositions taught by the prior art are initially formed, the limitations of claim 18 are met.
Ubaidulla teaches droplets that are micro or nano-emulsions, wherein particles are less than about 500 microns and embodiments wherein particles are less than about 2000 nm (i.e., less than 2 microns). See par. 73.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed method and administer a product with the claimed structural limitations to treat psoriasis over a period of 28 days, e.g. One would be motivated to do so because this explicitly taught.  Further, there is a reasonable expectation of success in optimizing known result-effective variables in this subject to arrive at an optimized plasma concentration and HPA axis suppression level that is optimal.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36 and 38-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,877,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘974 patent includes a method of treating a claimed subject by administering a composition comprising betamethasone for treating skin conditions comprising fatty acids, surfactants, being non-foaming, propylene-glycol free, and including an emulsifying agent.  Further, emollients are defined to include stearyl alcohol, lauryl alcohol, and others.  Further, non-ionic emulsifying agents include oleyl alcohol, stearyl alcohol, and lauryl alcohol, of only 6 preferred agents.  While the ‘974 patent requires phase droplets of a particular size, the instant claims are broader than the ‘974 patent, which does not preclude a double patent rejection.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628